

EXHIBIT 10.41.1
[ncrlogobayerletter.gif]
03 July 2014


Personal & Confidential
Mr. Michael Bayer
(via e-mail)


Dear Michael,


Following is a summary of the additional elements of the offer for you to join
NCR Corporation that are being provided in addition to the standard terms and
conditions of employment that you will receive as an employee of NCR GmbH.


Management Incentive Plan (MIP) Participation
You will participate in NCR's Management Incentive Plan (MIP) subject to the
terms of the plan. The MIP is an annual bonus program with a payout that varies
based on the actual results achieved by NCR, the Retail organization, and your
individual performance; and is paid in the first calendar quarter following the
plan year.


Your initial MIP target incentive opportunity will be 90% of your annual base
salary (with a maximum potential payout equal to 300% of you target incentive
opportunity), where the payout will be based on NCR's achievement of our annual
"Core Financial Measures" and certain MBOs that I will establish for you each
plan year. You are also eligible for the Customer Success component of the MIP
representing a target incentive opportunity equal to 10% of your annual base
salary (with a maximum potential payout equal to 10% of your annual base salary
which operates as a "make or miss" opportunity), where the payout will be linked
to the NCR's overall achievement of our annual Customer Loyalty goals.


The MIP eligibility requirements and guidelines are subject to change from time
to time determined at the discretion of the Compensation and Human Resource
Committee of the NCR Board of Directors (hereinafter the "Committee").


Your MIP payout for the 2014 plan year will be no less than EUR 175,000 (before
taxes and other deductions), and will be payable to you in March 2015. You must
be employed by NCR, its subsidiaries or affiliates, at the time of payment in
order to be eligible to receive any bonus or incentive payout from NCR.


Economic Profit Plan (EPP) Participation
NCR's Economic Profit Plan ("EPP") provides the opportunity to participate in a
portion of the "Economic Profit" created by NCR annually through a banking
concept, where 33% of your Economic Profit Bank earned becomes payable in cash
in August of the following year, so long as you remain employed by NCR at the
time of payment. The EPP is designed to strengthen the link between the
management team and sustainable creation of stockholder value.


Your participation in EPP will commence in 2015 where the Committee will assign
you a carried interest participation rate for NCR's Economic Profit for the 2015
performance year (but in no case will it be less than 0.125% of Economic
Profit). Your participation in EPP is subject to approval by the Committee,
which is typically approved in the first quarter of the calendar year. Any
payments under the NCR EPP are governed by the plan document and are subject to
the Committee's discretion.






--------------------------------------------------------------------------------

03 July 2014
Mr. Michael Bayer
Page 2



Long Term Incentive (LTI) Awards
Subject to your acceptance of the NCR offer of employment, you will receive NCR
equity with a total grant date fair market value of US$1,200,000. This award
will divided into two individual awards, each with a grant date fair market
value of US$600,000.


Subject to approval by the Committee, you will receive a one-time, new hire
equity award with a grant value of US$600,000 to be delivered in the form of
Time-Based Restricted Stock Units. Pending approval of your equity award to be
presented to the Committee at their July 22, 2014 meeting, the effective date of
the grant ("the Grant Date") will be August 1, 2014 and the shares will vest on
the third anniversary of the Grant Date, subject to your continued employment
with NCR. The actual number of time-based units will be determined by taking the
award value divided by the closing price of NCR common stock on the Grant Date.
The result is rounded to the nearest whole unit.


In addition, subject to Committee approval, you will also receive an equity
award with a grant value of no less than US$600,000 to be delivered in a
combination of Time-Based Restricted Stock Units and Performance-Based
Restricted Stock Units as part of NCR's 2015 annual long-term incentive award
program. These awards are typically granted in the first quarter of the calendar
year. The actual number of time-based and performance-based units will be
determined by taking the award value divided by the closing price of NCR common
stock on the Grant Date. The result is rounded to the nearest whole unit.


Your equity awards will be issued under the terms of NCR's Stock Incentive Plan
which is administered by Fidelity Investments®. The specific terms and
conditions of your awards will be set forth in your NCR restricted stock unit
agreements, which you must electronically accept in order for the grants to
become effective. The agreement includes, among other things, certain
restrictive covenants with which you will be required to comply as a condition
for receipt of these NCR equity awards. Within two weeks of each Grant Date, you
will receive an email from Fidelity Stock Plan Services with your specific login
details so you can accept your award by selecting the "Log onto NetBenefits
Worldwide" link at www.netbenefits.fidelity.com.


Please review the award information carefully, including the grant agreement and
plan document, and indicate your acceptance by clicking on the appropriate
button. If you have questions about your shares, call the Fidelity Stock Plan
Services Line at 1-800-544-0275. For questions that Fidelity is unable to
answer, contact NCR by e-mail at stock.administration@ncr.com.


Executive Annual Medical and Financial Planning Allowance
You will participate in NCR's Executive Medical Exam and Executive Financial
Planning programs. The Executive Medical Exam Program currently provides up to
US$5,000 on an annual basis for a progressive, diagnostic health assessment. The
Executive Financial Planning Program currently provides an annual payment in the
gross amount of US$12,000 (before taxes and other deductions), to be used for an
executive's individual financial planning needs. Each program is subject to
amendment or termination by the Committee at any time.


Executive Severance Benefit
In the event that your employment is involuntarily terminated by NCR other than
for "Cause" (as defined below), you will be eligible to receive a cash severance
payment equal to nine (9) months of your base salary in effect at the time of
your termination, payable in a lump sum (subject to taxes and other deductions),
provided that you execute a general release of all claims in a format acceptable
to NCR. This cash severance benefit will be provided to you in lieu of, and not
in addition to, any other cash severance benefit you may be eligible to receive
upon an involuntary termination by NCR other than for "Cause".


As used herein, "Cause" is defined as: (a) willful and continued failure to
perform substantially the duties for your role at NCR, (b) willful engagement in
illegal conduct, or (c) gross misconduct.






--------------------------------------------------------------------------------

03 July 2014
Mr. Michael Bayer
Page 3



Executive Relocation Program & Visa Support
You will be eligible for NCR's Executive International Relocation Program, the
benefits for which are outlined on the attached "Relocation Program Summary".


Your acceptance of this offer will initiate your relocation process and a
Weichert Executive Executive Relocation Counselor will be in contact with you to
discuss your personal relocation needs. Meanwhile, please do not incur any
relocation expenses or initiate any relocation plans until you have discussed
your relocation needs with your Executive Relocation Counselor.


NCR will also provide the necessary legal and administrative support to assist
you and your family with your immigration needs to facilitate your relocation to
the U.S. Please contact Lissa Workman, NCR's Manager of Global Mobility at +1
(678) 808-5996 to initiate your relocation or visa support services.


* * * * * * * * * *


We are looking forward to having you join NCR. Should you have any questions
about the additional elements of your NCR offer (as outlined above), please
contact Patrick Carroll at +1 (678) 808-5180 or Christine Butchko at +1 (212)
589-8477.


Sincerely,


/s/ John G. Bruno


John G. Bruno
EVP, Industry and Field Operations,
and Corporate Development


Enclosures.




I have read, understand and accept these supplemental terms of NCR's offer:




 
 
 
/s/ Michael Bayer
 
4/7/2014
Mr. Michael Bayer
 
Date
 
 
 
I confirm my start date to be
01/08/2014
.
 
 
 







Legal Notice to NCR Equity Recipients:  Your participation in the NCR Stock
Incentive Plan is both discretionary and voluntary. The value of any NCR equity
award is an extraordinary item of income and is not part of your normal or
expected compensation. NCR equity awards will not be considered in the
calculation of any severance, redundancy, end-of-service payments, bonus,
long-service awards, pension, retirement and/or any other benefits or similar
payments. The NCR equity awards outlined in this letter are one-time grants that
do not constitute an acquired right to receive any additional awards or other
similar benefits in the future.





